Exhibit 99.1 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredients average sales per shipping day) Average Salesper Shipping Day ($ in millions)* January February March 4.240 April 3.125 May June July August September October November December 3.771 *NOTE: All information presented excludes activity related to ISP, which was acquired on August 23, 2011. Information from October 2008 and prior represent the pre-acquisition operations of Hercules' Aqualon Group acquired on November 13, 2008.
